 

Exhibit 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
effective as of January 1, 2020 (the “Amendment Effective Date”), by and between
IIP-MI 1 LLC, a Delaware limited liability company (“Landlord”), and Green Peak
Industries, LLC, d/b/a Green Peak Innovations and a Michigan limited liability
company (“Tenant”).

 

RECITALS

 

A.                  WHEREAS, Landlord and Tenant are parties to that certain
Lease Agreement dated as of August 2, 2018 (the “Original Lease”), as amended by
that certain First Amendment to Lease Agreement dated December 7, 2018 (the
“First Amendment” and together with the Original Lease, the “Existing Lease”),
whereby Tenant leases the premises from Landlord located at 10070 Harvest Park,
Dimondale, Michigan 48821; and

 

B.                   WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                   Definitions. For purposes of this Amendment, capitalized
terms shall have the meanings ascribed to them in the Existing Lease unless
otherwise defined herein. The Existing Lease, as amended by this Amendment, is
referred to collectively herein as the “Lease.” From and after the date hereof,
the term “Lease,” as used in the Existing Lease, shall mean the Existing Lease,
as amended by this Amendment.

 

2.                   Term. Section 3.1 of the Original Lease is hereby amended
and restated in its entirety as follows:

 

“The actual term of this Lease (as the same may be extended or earlier
terminated in accordance with this Lease, the "Term") commenced on August 2,
2018 (the "Commencement Date") and shall end on December 31, 2036, subject to
extension or earlier termination of this Lease as provided herein.”

 

3.                   TI Allowance. The first sentence of Section 5.1 of the
Original Lease is hereby amended and restated in its entirety as follows:

 

"Tenant shall cause appropriate improvements consistent with the Permitted Use
(the "Tenant Improvements") to be constructed in the Premises pursuant to the
Work Letter attached hereto as Exhibit E (the "Work Letter") at a cost to
Landlord not to exceed Four Million Nine Hundred Ninety-Nine Thousand Two
Hundred Seventy-Eight and 56/100 Dollars ($4,999,278.56) (the "TI Allowance")."

 

In addition, Tenant acknowledges that Tenant has received the full TI Allowance
available to Tenant from Landlord for the Tenant Improvements, and Landlord
shall have no further obligation to fund or reimburse any costs for Tenant
Improvements under the Lease.

 

4.                   Monthly Base Rent and Property Management Fee Schedule.
Exhibit F of the Existing Lease is hereby deleted and replaced in its entirety
with Exhibit A attached hereto and incorporated by reference herein.

 

5.                   Harvest Park Drain Agreement and Easement. Tenant
acknowledges that Tenant has requested that Landlord enter into (1) an Agreement
for the Establishment of a County Drain and County Drainage District with
Richard Wagner, the Eaton County Drain Commissioner (“Drain Commissioner”), on
behalf of the Harvest Park Drain Drainage District (the “Drainage District”) and
certain other Landowners (as defined therein) for the construction and
dedication of a county drain and the establishment of a reserve for the
maintenance of such drain and any related improvements (the “Harvest Park
Drainage Agreement”), and (2) a Drain and Detention Easement for Harvest Park
Drain (the “Harvest Park Drainage Easement”). Tenant further acknowledges and
agrees that, for the duration of the Term of the Lease, Tenant shall, at
Tenant’s sole cost and expense, (a) perform all of the obligations of Landlord
to be performed as the “Landowner” of the Property thereunder, (b) comply with
all of the covenants, conditions and restrictions set forth in the Harvest Park
Drainage Agreement and the Harvest Park Drainage Easement as part of the CC&Rs
encumbering the Premises, and (c) indemnify, save, defend (at Landlord’s option
and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnifies harmless from and against any Claims incurred as a result of
Tenant’s failure to comply with the terms and conditions of the Harvest Park
Drainage Agreement and Harvest Park Drainage Easement.

 



 

 

 

6.                   Broker. Each of Landlord and Tenant represents and warrants
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment and agrees to reimburse, indemnify, save, defend (at
the indemnified party’s option and with counsel reasonably acceptable to
indemnified party, at the indemnifying party’s sole cost and expense) and hold
harmless the other party’s Indemnitees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

 

7.                   No Default. Each of Tenant and Landlord represents,
warrants and covenants that, to the best of such party’s knowledge, Landlord and
Tenant are not in default of any of their respective obligations under the
Existing Lease and no event has occurred that, with the passage of time or the
giving of notice (or both) would constitute a default by either Landlord or
Tenant thereunder.

 

8.                   Effect of Amendment. Except as modified by this Amendment,
the Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

 

9.                   Successors and Assigns. Each of the covenants, conditions
and agreements contained in this Amendment shall inure to the benefit of and
shall apply to and be binding upon the parties hereto and their respective
heirs, legatees, devisees, executors, administrators and permitted successors
and assigns and sublessees. Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

 

10.                Miscellaneous. This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

 

11.                Authority. Each of Tenant and Landlord guarantees, warrants
and represents that the individual or individuals signing this Amendment have
the power, authority and legal capacity to sign this Amendment on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

 

12.                Counterparts; Facsimile and PDF Signatures. This Amendment
may be executed in one or more counterparts, each of which, when taken together,
shall constitute one and the same document. A facsimile or portable document
format (PDF) signature on this Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:         IIP-MI 1 LLC,   a Delaware limited liability company        
By: /s/ Brian Wolfe   Name: Brian Wolfe   Title: Vice President, General Counsel
and Secretary         TENANT:         Green Peak Industries, LLC,   a Michigan
limited liability company         By: /s/ Jeff Radway   Name: Jeff Radway  
Title: Chief Executive Officer  

 



 

 

 

Exhibit A

 

Monthly Base Rent and Property Management Fee Schedule

 

(see attached)

 



 

 

 



EXHIBIT F MONTHLY BASE RENT AND PROPERTY MANAGEMENT FEE SCHEDULE               
       Time Period (Months)  Monthly Base Rent   Management Fee   Amount 
1/1/2020   through    12/31/2020   $210,657.05   $3,159.86   $213,816.91 
1/1/2021   through    12/31/2021   $218,030.04   $3,270.45   $221,300.49 
1/1/2022   through    12/31/2022   $225,661.10   $3,384.92   $229,046.02 
1/1/2023   through    12/31/2023   $233,559.23   $3,503.39   $237,062.62 
1/1/2024   through    12/31/2024   $241,733.81   $3,626.01   $245,359.82 
1/1/2025   through    12/31/2025   $250,194.49   $3,752.92   $253,947.41 
1/1/2026   through    12/31/2026   $258,951.30   $3,884.27   $262,835.57 
1/1/2027   through    12/31/2027   $268,014.59   $4,020.22   $272,034.81 
1/1/2028   through    12/31/2028   $277,395.10   $4,160.93   $281,556.03 
1/1/2029   through    12/31/2029   $287,103.93   $4,306.56   $291,410.49 
1/1/2030   through    12/31/2030   $297,152.57   $4,457.29   $301,609.86 
1/1/2031   through    12/31/2031   $307,552.91   $4,613.29   $312,166.20 
1/1/2032   through    12/31/2032   $318,317.26   $4,774.76   $323,092.02 
1/1/2033   through    12/31/2033   $329,458.37   $4,941.88   $334,400.25 
1/1/2034   through    12/31/2034   $340,989.41   $5,114.84   $346,104.25 
1/1/2035   through    12/31/2035   $352,924.04   $5,293.86   $358,217.90 
1/1/2036   through    12/31/2036   $365,276.38   $5,479.15   $370,755.53    
                        Extension Option 1                       1/1/2037 
 through    12/31/2037   $378,061.05   $5,670.92   $383,731.97  1/1/2038 
 through    12/31/2038   $391,293.19   $5,869.40   $397,162.59  1/1/2039 
 through    12/31/2039   $404,988.45   $6,074.83   $411,063.28  1/1/2040 
 through    12/31/2040   $419,163.05   $6,287.45   $425,450.49  1/1/2041 
 through    12/31/2041   $433,833.75   $6,507.51   $440,341.26              
              Extension Option 2                      1/1/2042   through  
 12/31/2042   $449,017.94   $6,735.27   $455,753.20  1/1/2043   through  
 12/31/2043   $464,733.56   $6,971.00   $471,704.57  1/1/2044   through  
 12/31/2044   $480,999.24   $7,214.99   $488,214.23  1/1/2045   through  
 12/31/2045   $497,834.21   $7,467.51   $505,301.72  1/1/2046   through  
 12/31/2046   $515,258.41   $7,728.88   $522,987.28 



 



 

 





 